Order reversed on the law, with ten dollars costs and disbursements, and defend*786ant’s motion to dismiss the complaint granted on the ground that the plaintiff’s cause of action is barred by the judgment heretofore entered in favor of the defendant involving the same accident and alleged wrong, on the authority of Luce v. New York, Chicago & St. Louis R. R. Co. 213 App. Div. 374; affd., 242 N. T. 519) and Baltimore S. S. Co. v. Phillips (274 IT. S. 316). Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.